DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the circuit".  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-5 are rejected for their dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hapke (US-8736406-B2).

With regards to claim 1, Hapke discloses an appliance lock (25 Figure 1) comprising: 
a lid pawl (26 Figure 2) as a latch for a lid (12 Figure 2) of an appliance (10 Figure 1), for restricting movement of the lid of the appliance (Col 5 Para 2), wherein the lid pawl receives and retains (Col 5 Lines 16-17) a lid pawl repelling magnet (46 Figure 3); 
(44 Figure 3) configured for sliding back and forth in a reciprocal motion (47 Figure 3, Col 5 Lines 13-16), wherein the sliding switch actuator receives and retains a switch actuator repelling magnet (48 Figure 3), such that the lid pawl repelling magnet and the switch actuator repelling magnet are configured with like poles in a facing relationship (N poles of 46 and 48, Figure 3) to repel each other when the lid pawl is moved into an actuation zone (33 Figure 3); and 
a lid switch (LID SWITCH, Figure 10) including a lid switch button (50 Figure 3), wherein magnetic repulsion from the two like poles of the respective switch actuator repelling magnet and the lid pawl repelling magnet facing each other moves the sliding switch actuator into an actuation position with the lid switch button (Col 5 Para 3), thus completing the circuit (see 76, Figure 10) for appliance operation, thereby allowing the appliance to operate (Col 5 Para 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hapke in view of Park (US-10145053-B2).


Hapke does not disclose a circuit board assembly.
However, Park discloses a similar appliance latch in which a magnetic lid sensor (110 Figure 10) is mounted on a circuit board assembly (350 Figure 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the lid switch and sliding switch actuator of Hapke on a circuit board assembly in the style of Park. One would have been motivated to mount these components on a circuit board to create a more compact assembly less vulnerable to mechanical interference between the electrical connections.
Thus, Hapke in view of Park teaches a circuit board assembly (350 Figure 10 – Park) upon which the lid switch (LID SWITCH, Figure 10 - Hapke) is mounted and within which the sliding switch actuator (44 Figure 3 - Hapke) is configured for sliding back and forth in a reciprocal motion.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hapke in view of Finney (US-10590587-B2).

With regards to claim 3, Hapke discloses the appliance lock of claim 1. 
Hapke is silent on the fabrication process of the lid pawl (26 Figure 2).
However, Finney discloses a similar appliance latch wherein the lid pawl (26 Figure 3) is formed as a single molded component (Col 5 Lines 38-39). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hapke in view of Larkner (US-20200268149-A1).

With regards to claim 4, Hapke discloses the appliance lock of claim 1.
Hapke does not disclose that lid pawl comprises a pawl breakage area.
However, Larkner discloses an appliance latch in which the lid pawl (240 Figure 21) comprises a pawl breakage area (248 Figure 21) such that a detached lower section of the pawl breaks off when the lid is forced open (Para 0099), being pulled over a locking pin (252 Figure 21 – Larkner / 36 Figure 2 – Hapke).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the pawl breakage area of Larkner to the lid pawl of Hapke. One would have been motivated to make this addition so that the appliance latch can be opened by force in the event of an emergency.

With regards to claim 5, Hapke in view of Larkner teaches the appliance lock of claim 4, 
wherein the pawl breakage area (248 Figure 21 – Larkner) comprises a groove that represents a tapered, frangible portion (Para 0099 – Larkner) that breaks from contact (26 Figure 2 – Hapke) and the locking pin (36 Figure 2 – Hapke) in the event of a forced open lid (12 Figure 2 – Hapke).
Larkner does not disclose two grooves. However, In re Harza, (274 F.2d 669, 124 USPQ 378 (CCPA 1960)) held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second lid pawl with a second groove and pawl breakage area, in order to provide a more secure latch during normal operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-9995067-B2: A related appliance latch.
US-8702134-B2: A related appliance latch.
US-10344418-B2: A related appliance latch.
US-20200095801-A1: A related appliance latch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675